 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JANET A. GREEN,                                      Case No. 2:18-cv-02962-KJM-DB
12                        Plaintiff,
13            v.                                           ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS,
15
                          Defendant.
16

17

18                   On January 11, 2019, the court dismissed the amended complaint and granted

19   plaintiff 21 days to file an amended complaint. ECF No. 4. To date, plaintiff has not filed an

20   amended complaint. On April 5, 2019, the court ordered plaintiff to show cause within seven

21   days why this action should not be dismissed for failure to prosecute. ECF No. 5. To date,

22   plaintiff has not responded to the court’s order to show cause.

23                   Accordingly, the court hereby ORDERS David S. Silber, plaintiff’s counsel,

24   to SHOW CAUSE within seven (7) days why he should not be sanctioned in the amount of $250

25   or reported to the state bar, or both, for failing to represent his client in this matter, specifically by

26   failing to comply with both the court’s January 11, 2019 order and April 5, 2019 order.

27                   IT IS SO ORDERED.

28   DATED: June 11, 2019.
                                                          1     UNITED STATES DISTRICT JUDGE
